United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-3208
                         ___________________________

                                     Eric S. Clark

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Darryl Forte, in his official capacity as Jackson County Sheriff; Bridgette Shaffer,
            in her official capacity as Jackson County Health Director

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                           Submitted: February 17, 2022
                              Filed: March 3, 2022
                                  [Unpublished]
                                 ____________

Before BENTON, KELLY, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Kansas resident Eric Clark appeals following the district court’s dismissal of
his removed 42 U.S.C. § 1983 action. In this case, Clark challenged a public health
order issued by Jackson County, Missouri officials requiring individuals to wear face
coverings in certain public outdoor spaces. Clark sought injunctive and declaratory
relief. The district court concluded that the case was moot because the order had been
amended and no longer included the outdoor masking requirements of which Clark
complained.

       We agree with the district court that the case is moot, given that Clark is no
longer subject to the challenged requirements, and there is no reasonable expectation
that he will be subject to the same requirements again. See Prowse v. Payne, 984
F.3d 700, 702 (8th Cir. 2021) (discussing mootness doctrine); Hawse v. Page, 7 F.4th
685, 692 (8th Cir. 2021) (challenge to public health order limiting size of gatherings
was moot where challenged order was superseded and there was no reasonable
expectation that county would reinstate challenged restriction). Further, Clark lacks
standing to raise his challenge to a Missouri statute authorizing public health orders
because he has not shown he is experiencing an ongoing injury, or an immediate
threat of injury related to the statute. See Webb v. Smith, 936 F.3d 808, 814-15 (8th
Cir. 2019) (discussing requirements for standing to obtain prospective relief). Thus,
as the district court recognized, it lacked subject-matter jurisdiction over the case.
See Sisney v. Kaemingk, 15 F.4th 1181, 1194 (8th Cir. 2021) (standing and mootness
are jurisdictional issues).

       Because this case was removed from state court, however, the proper
disposition is to remand it to state court, rather than to dismiss it. See Dalton v. JJSC
Props., LLC, 967 F.3d 909, 914 (8th Cir. 2020) (per curiam) (if subject-matter
jurisdiction is lacking in removed case, federal court must remand it to state court).
Accordingly, we vacate the judgment dismissing the case and instruct the district
court to remand the case to state court.
                        ______________________________




                                          -2-